Citation Nr: 1435303	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


ISSUES

1.  Entitlement to service connection for athlete's feet, including as a result of herbicide exposure.

2.  Entitlement to service connection for cellulitis, including as secondary to athlete's feet.  

3.  Entitlement to service connection for contact (allergic) dermatitis, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1970 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In December 2012, the Board denied service connection for peripheral neuropathy of the upper and lower extremities, found service connection for a chronic skin disability to be reopened by way of the receipt of new and material evidence, and remanded the reopened claim for a VA medical examination with a medical opinion and subsequent readjudication of the remanded issue.  The case returns to the Board following satisfactory completion of the ordered development, and is ready for disposition.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran is presumed to have been exposed to herbicide agents during service in the Republic of Vietnam.

3.  Symptoms of cellulitis and jungle rot were manifested during service.  

4.  Current athlete's feet have been causally linked to the symptoms of jungle rot during service.

5.  Current cellulitis is caused by the (now) service-connected athlete's feet.  

6.  Symptoms of current contact (allergic) dermatitis are not causally or etiologically related to service.

7.  Contact (allergic) dermatitis is not a disease associated with herbicide exposure; therefore, it is not presumed to be due to exposure to herbicide agents during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for athlete's feet are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cellulitis, as secondary to the (now) service-connected athlete's feet, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for contact (allergic) dermatitis are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).


	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims. 

Regarding VA's duty to assist in claims development, the complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claim have been obtained, or otherwise submitted.  Also, records from the Social Security Administration have been obtained.   

Pursuant to the Board's prior remand directive, the Veteran underwent a VA medical examination in connection with the claims/appeal in January 2013, and a VA medical opinion addressing whether contact (allergic) dermatitis was causally related to service was obtained.  In order to address additional diagnoses of cellulitis and long-standing athlete's feet, a VHA medical expert opinion was obtained in January 2014.  

Collectively, the VA medical opinions were based on an accurate medical history as provided from review of the record and interview of the Veteran, and the Veteran's report of past and current symptomatology and its effects on his daily life.  A thorough physical evaluation of the Veteran was performed, and all current skin diagnoses were considered.  In consideration thereof, the Board finds that, collectively, the VA medical examiner and VA medical reviewer had adequate facts and data regarding the history and current severity of the Veteran's skin disabilities when rendering the medical opinions.  There is no allegation or indication that there has been a material change in the skin disabilities since the January 2013 VA medical examination.  For these reasons, the Board finds that the collective VA medical examination and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with athlete's feet, cellulitis, and contact (allergic) dermatitis, which are not "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are inapplicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Athlete's feet, cellulitis, and contact (allergic) dermatitis are not among the diseases associated with herbicide exposure enumerated under 38 C.F.R. § 3.309(e).      

Service Connection for Skin Disorders Analysis

The Veteran contends that he had jungle rot while serving in the Republic of Vietnam and that the current skin disability is related to the skin problems during service.  The Veteran also asserts that the current skin disability is etiologically related to, or a residual of, cellulitis during service.  The Veteran alternatively contends that the current skin disability is due to presumed in-service herbicide exposure.

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy during service, and is presumed to have been exposed to herbicide agents during service in the Republic of Vietnam.  The Veteran is in receipt of the Combat Infantryman Badge (CIB), which denotes combat service, and which requires application of the combat presumption.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board finds that symptoms of a skin disability were manifested during service.  Service treatment records show treatment for early cellulitis of the right foot in January 1971, and treatment for an abscess on the left thigh (diagnosed as "staph aureus") in May 1971.  Also, less than a year after service separation, the Veteran reported that he had had "jungle rot" during service.  The account of "jungle rot" while serving in the Republic of Vietnam is consistent with the circumstances, conditions, or hardships of the Veteran's combat service; therefore, the lay account of symptoms of "jungle rot" during service is sufficient to establish service incurrence even in the absence of in-service documentation of the disease.  

The Board next finds that the evidence is in equipoise on the question of whether the currently diagnosed athlete's foot is causally or etiologically related to service.  In the January 2014 VHA medical expert opinion, the VA medical reviewer opined that it is as likely as not that the Veteran's current athlete's foot is causally and etiologically related to service.  In support of the medical opinion, the January 2014 VA medical reviewer explained that "jungle rot" was a term used for severe athlete's foot.  The January 2014 VA medical reviewer noted that "jungle rot" was a chronic, indolent infection, and, once contracted, it was very difficult to be completely cured from the skin disease.  The January 2014 VA medical reviewer further wrote that the "jungle rot" during service could have been the beginning of the chronic fungal tinea infection or athlete's feet, and, in April 2010, the evidence showed long-standing athlete's feet.  See also April 2010 VA primary care outpatient note (noting the Veteran's report of long-standing athlete's feet).

The Board is aware of the October 1971 service separation examination report showing normal skin; however, less than a year after service separation, the Veteran reported that he had had "jungle rot" during service, and "jungle rot" is a condition consistent with the circumstances, conditions, or hardships of the Veteran's combat service.  Also, the January 2014 VHA medical expert opinion explained the chronic nature of "jungle rot" (i.e., severe athlete's feet), as well as the difficulty in being completely cured from the disease, and linked the currently diagnosed athlete's feet to service.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for athlete's feet under 38 U.S.C.A. § 3.303(d) are met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.    

In addition, the Board finds that the evidence is in equipoise on the question of whether current cellulitis was caused by the now service-connected athlete's feet.  In the January 2014 VHA medical expert opinion, the VA medical examiner noted that, in April 2010, the Veteran had a documented episode of cellulitis and long-standing athlete's foot.  The VA medical reviewer then wrote that cellulitis was an acute bacterial disease that occurred spontaneously or "can be connected to athlete's foot."  The Board is aware of the negative January 2014 VHA medical expert opinion addressing whether the current cellulitis was causally or etiologically related to service; however, the January 2014 VA medical reviewer was addressing the theory of entitlement to service connection for cellulitis on a direct basis and was specifically considering skin symptoms during service.  Importantly, when explaining the likely causes and etiologies of cellulitis, the January 2014 VA medical reviewer identified athlete's foot as a likely etiology, and, later in the report, linked the current athlete's feet to skin symptoms during service.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for cellulitis on a secondary basis as due to the now service-connected athlete's feet under 38 C.F.R. § 3.310 are met.  

On the question of whether the currently diagnosed contact (allergic) dermatitis is causally or etiologically related to service, the Board finds that the weight of the evidence is against finding a relationship between current contact (allergic) dermatitis and service.  After reviewing the record and interviewing and examining the Veteran, the January 2013 VA medical examiner opined that the current contact (allergic) dermatitis was less likely than not related to service, including presumed herbicide exposure.  In providing rationale for the medical opinion, the January 2013 VA medical examiner explained that the Veteran reported that the current active rash was located on the abdominal area, above the belt line, and inspection of the rash showed two patches of contact (allergic) dermatitis above the belt line.  The January 2013 VA medical examiner then opined that the rash was most likely due to the belt buckle because the abdomen overhung the belt line and touched the two parts of the belt buckle.  The January 2013 VA medical examiner reasoned that, because the Veteran had two metal parts of his belt buckle, he also had two associated patches of contact dermatitis on the abdomen just above the metal parts of the buckle.  The January 2013 VA medical examiner also referenced a September 2010 VA treatment record, which noted a similar opinion from a treating medical provider that the rash, given its location and appearance, appeared to be a reaction to the belt buckle.  The January 2013 VA medical examiner further commented that the service treatment records noted a history of cellulitis of the right foot and thigh treated with antibiotics without residual.  

Additionally, the Board notes that contact (allergic) dermatitis, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not established a correlation between herbicide exposure during 
service and contact (allergic) dermatitis that developed many years after service.  The Veteran has not provided competent evidence of a link between contact (allergic) dermatitis and service. 

Although the Veteran has asserted that contact (allergic) dermatitis is causally related to service, he is a lay person and does not have the requisite medical expertise to diagnose contact (allergic) dermatitis or render a competent medical opinion regarding the relationship between the current contact (allergic) dermatitis and active service in a case, such as this, where symptoms of contact (allergic) dermatitis were manifested many years after service separation.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had skin symptoms at any given time, he does not have the medical training to be able to attribute the symptoms to a particular skin diagnosis or identify the cause of a particular diagnosed skin disability.  The medical evidence weighs against finding that the current contact (allergic) dermatitis is causally or etiologically related to service.  The medical evidence tends to relate the current contact (allergic) dermatitis to irritation caused by the Veteran's belt buckle.  The Veteran's purported opinion relating the current contact (allergic) dermatitis to active service, including presumed herbicide exposure during active service, is unsupported by the evidence or rationale, and is 

of lesser probative value than the reasoned medical opinions.  As explained above, the weight of the evidence demonstrates no relationship between the Veteran's current contact (allergic) dermatitis and service, including presumed herbicide exposure.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	
ORDER

Service connection for athlete's feet is granted.

Service connection for cellulitis, as secondary to athlete's feet, is granted.

Service connection for contact (allergic) dermatitis is denied.   



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Veterans Affairs


